NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



JOSEPH BURGESS,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )          Case No. 2D17-1497
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 28, 2018.

Appeal from the Circuit Court for Lee
County; Bruce Kyle, Judge.

Joseph Burgess, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.




CASANUEVA, SILBERMAN, and MORRIS, JJ., Concur.